Name: Regulation (EEC) No 2616/75 of the Commission of 15 October 1975 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 10 . 75 Official Journal of the European Communities No L 267/ 13 REGULATION (EEC) No 2616/75 OF THE COMMISSION of 15 October 1975 amending Regulation (EEC) No 1204/72 laying down detailed rules for the appli ­ cation of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/ 66/ EEC (') of 22 September 1966 on the establish ­ ment of a common organization of the market in oils and fats , as last amended by Regulation (EEC) No 1 707/73 (2 ), and in particular Article 27 (5) thereof ; Having regard to Council Regulation No 162/ 66/EEC ( 3 ) of 27 October 1966 on trade in oils and fats between the Community and Greece , and in parti ­ cular Article 8 thereof ; Whereas Council Regulation (EEC) No 11 22/74 (4 ) fixing the target prices and basic intervention prices for oil seeds for the 1974/75 marketing year modified the standard qualities laid down for colza and rape seeds'; whereas such modifications could be required in the future ; whereas, for that reason and in the inter ­ ests of good administration , the final sentence of Article 10 (2) and the Annexes of Commission Regula ­ tion (EEC) No 1 204/72 (5 ) laying down detailed rules for the application of the subsidy system for oil seeds , as last amended by Regulation (EEC) No 1 520/75 (6), should be amended ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 The final sentence of Article 10 (2) of Regulation (EEC) No 1204/72 is amended to read as follows : 'That quantity shall refer to a product with moisture and impurity contents corresponding to the standard quality'. Article 2 1 . In the forms contained in the Annexes, I , II and III of Regulation (EEC) No 1204/72 , for 'weight of the product on basis of 10 % moisture and 2 % impuri ­ ties ' read 'weight of the product on basis of moisture and impurities content of the standard quality'. 2 . In the forms contained in Annex IV of Regula ­ tion (EEC) No 1204/72, for 'weight identified on basis of 10 % moisture and 2 % impurities ' read 'weight identified on basis of impurities content of the standard quality'. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 October 1975 . For the Commission P.j . LARDINOIS Member of the Conimission (') OJ No 172 , 30 . 9 . 1966, p . 3025/66 . (-) OJ No L 175, 29 . 6 . 1973 , p. 5 . H OJ No 197, 29 . 10 . 1966 , p . 3393/66 . O OJ No L 128 , 10 . 5 . 1974 , p. 8 . ( 5 ) OJ No L 133 , 10 . 6 . 1972, p. 1 . ( h ) OJ No L 154, 14 . 6 . 1975 , p. 69 .